Citation Nr: 1048325	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), and if 
so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March to July 1982 and 
from December 1990 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, in pertinent part, denied 
entitlement to service connection for PTSD.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the RO in February 2010.  A transcript is 
of record.  

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.

The Veteran has submitted evidence demonstrating multiple 
diagnoses of different psychiatric disorders.  The United States 
Court of Appeals for Veterans Claims (Court) has held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for 
benefits based on PTSD encompassed benefits based on other 
psychiatric disabilities).  Therefore, despite the fact the issue 
of service connection for a psychiatric disorder has not been 
developed by the RO, the Board construes the Veteran's claim for 
PTSD as encompassing entitlement to service connection for a 
psychiatric disability, to include PTSD, regardless of the 
precise diagnosis.  The issue has thus been recharacterized as 
entitlement to service connection for a psychiatric disorder, to 
include PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was originally 
denied by an unappealed June 2000 rating decision; the claim was 
most recently denied in a April 2006 rating decision.  

2.  Evidence received since the April 2006 rating decision is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the April 2006 rating 
decision included service treatment records, which were negative 
for in-service treatment or diagnosis of a psychiatric disorder, 
and VA medical center (VAMC) treatment records, which 
demonstrated psychiatric treatment but was negative for any 
diagnosis of PTSD.  The April 2006 rating decision denied service 
connection for PTSD as there was no evidence of a current 
diagnosis.  

Since the April 2006 rating decision, the Veteran has submitted 
VAMC treatment records demonstrating multiple diagnoses of 
psychiatric disorders, including PTSD, schizophrenia, paranoid 
type, and dysthymic disorder.  This evidence represents new and 
material evidence.  Therefore, the claim is reopened.   


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for a psychiatric disorder, to 
include PTSD, is reopened.


REMAND

The Veteran asserts that he incurred PTSD as a result of active 
duty service.  As noted above, VAMC treatment records 
demonstrated multiple psychiatric diagnoses, including PTSD, and 
under Clemons the Board must consider entitlement to service 
connection for a psychiatric disorder, regardless of the actual 
diagnosis.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

The Veteran submitted statements dated in February 2008 and 
December 2009 in which he reported that he experienced incoming 
scud missiles where he was stationed in Riyadh, Saudi Arabia, and 
that he feared for his life as a result.  A Internet search 
demonstrated that Riyadh was attacked with scud missiles during 
the time the Veteran was in service.  His statements are 
therefore consistent with his service and VA's duty to provide a 
VA PTSD examination is triggered.  

Moreover, as there is evidence of multiple diagnoses, the VA 
examiner should clarify whether any other diagnosed disability 
currently exists and is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.  

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner 
should specify which of the criteria are not 
met.  If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressor(s) supporting the diagnosis and 
provide a detailed description of the 
stressor(s).  If, however, the diagnosis of 
PTSD is not based upon a stressor involving 
fear of hostile military or terrorist 
activity, the examiner should so state.

The examiner should also provide an opinion 
as to whether any other currently diagnosed 
psychiatric disability, including paranoid 
schizophrenia and dysthymic disorder, at 
least as likely as not (e.g., a 50 percent 
or greater probability) had its onset in 
service or is the result of a disease or 
injury in service.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service injuries, exposures, or 
events, and his current symptoms.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

3.  If the benefit sought on appeal remain 
denied, issue a supplemental statement of the 
case addressing the claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, before the claims 
file is returned to the Board, if otherwise 
in order.  This issuance should include a 
summary of the newly enacted PTSD stressor 
regulations, and consideration of the claim 
under those regulations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


